DETAILED ACTION
This office action is in response to the application filed on 05/07/2021. Claims 1-9 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign KR: 10-2017-0096443 filed on 07/28/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to an interleaved multi-layered video data stream with interleaved decoding units of different layers.
Prior Art:
Jang (US 2018/0343455) 
Seregin (US 2017/0332084) 
Jang (US 2019/0174128)

 	The closest prior art Jang ‘128 paragraphs 12 and 14 discloses the step of deriving the intra prediction mode of the current block (i.e. for prediction) further includes the step of adaptively determining a plurality of intra prediction modes applicable to the current block based on the width and height information of the current block…. the plurality of intra prediction modes applicable to the current block may be determined as intra prediction modes in which prediction directions are differentially distributed (i.e. threshold such as mode direction) based on a ratio of the width and height of the current block.
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “and reconstructing the current block based on the prediction block, wherein the threshold is determined based on a ratio between a width to a height of the current block, wherein when the current block is non-square, the intra prediction modes applicable to the current block are determined by modifying default intra prediction modes, wherein the default intra prediction modes are applicable to a square block, and wherein the intra prediction mode of the current block is one of the intra prediction modes applicable to the current block.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1-9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481